IM-I5
                                 ELECTRONIC RECORD




COA #      06-14-00161-CR                        OFFENSE:        21.04


           Harvey Luther Teel v. The State of
STYLE:     Texas                                 COUNTY:         Hunt

COA DISPOSITION:      Affirmed                   TRIAL COURT:    196th District Court



DATE: 6/26/2015                    Publish: no ' TC CASE #:      29,136




                        IN THE COURT OF CRIMINAL APPEALS



         Harvey Luther Teel v. The State of
STYLE:   Texas                                       CCA#:
                                                                          wt -/r
         PROSE                        Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:

DATE:       /6JiyUoK                                 SIGNED:                            PC:_

JUDGE:      xz
             JAAA6f7\                                 PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD